UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MOUNTAIN CANDY & CIGAR CO., INC.,

        Plaintiff,
                                               MEMORANDUM & ORDER
              -against-
                                               19-CV-2080(KAM)(VMS)
PLAINFIELD TOBACCO AND CANDY CO.,
INC., d/b/a RESNICK DISTRIBUTORS,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

            Plaintiff Mountain Candy & Cigar Co., Inc. (“Mountain

Candy” or “plaintiff”) brought this action against defendant

Plainfield Tobacco and Candy Co., Inc., doing business as

Resnick Distributors (“Resnick” or “defendant”) by filing a

complaint on April 10, 2019, alleging violations of New York’s

tax laws regulating the sale of cigarettes.           (ECF No. 1, Compl.

1.)1

            Prior to the commencement of this action, plaintiff,

along with Amsterdam Tobacco Co., Inc. (“Amsterdam”), Donohue

Candy and Tobacco Co., Inc. (“Donohue”), Kingston Candy &

Tobacco Co., Inc. (“Kingston”), and Sunrise Candy & Tobacco

Corp. (“Sunrise” and collectively with plaintiff, Amsterdam,

Donohue, and Kingston, the “original plaintiffs”), all licensed

cigarette distributors based in New York, brought a related

1     Unless stated otherwise, citations captioned “ECF No. _” refer to
electronic filings in Case No. 19-CV-2080.
action in Kings County Supreme Court on February 6, 2018,

against Harold Levinson Associates, LLC (“HLA”), McLane Eastern,

Inc., McLane Midwest, Inc., (together with McLane Eastern,

“McLane”), defendant Resnick, Consumer Product Distributors,

Inc., doing business as J. Polep Distribution Services

(“Polep”), and Core-Mark Midcontinent, Inc. (“Core-Mark”, and

together with defendant Resnick and Polep, the “original

defendants”) alleging similar violations of New York’s tax laws

regulating cigarette sales.   See Amsterdam Tobacco Co., Inc. v.

Core-Mark Midcontinent, Inc., No. 18-CV-1432(KAM)(VMS), 2019 WL

4696282, slip op. (E.D.N.Y. Sept. 26, 2019); (ECF No. 13-1,

Def.’s Mem. in Support of Mot. to Dismiss (“Def.’s Mot.”), 6

n.1.)   McLane removed that action, which was assigned docket

number 18-CV-1432, to this court on March 8, 2018, pursuant to

28 U.S.C. §§ 1332, 1441, and 1446(a).   See Amsterdam Tobacco,

No. 18-CV-1432, (ECF No. 1, Not. of Removal).   In the removed

action, 18-CV-1432, the parties agreed to sever and remand all

claims against HLA, a citizen of New York.   See id., (ECF No.

20, Stip. re: Remand); (ECF No. 34, Order dated 5/31/2018).      The

parties then agreed to dismiss all claims against McLane and

certain claims against each remaining defendant.   The original

plaintiffs subsequently filed three amended complaints, one

against each remaining defendant, Core-Mark, Resnick, and Polep.

See id., (ECF Nos. 36-38, Am. Compls.); (ECF No. 39, Not. Of


                                 2
Dismissal); (ECF No. 40, Stip. re: Severance).   The original

defendants have, respectively, moved to dismiss the amended

complaints for failure to state a claim pursuant to Fed. R. Civ.

P. 12(b)(6).   See generally id., (ECF Nos. 41-51).

          The original plaintiffs and the original defendants

soon sought to sever this case into three separate actions, each

based on the three amended complaints, and the court ordered the

original plaintiffs to open two new cases and file their

respective amended complaints as an initiating pleading in their

respective new cases (assigned docket numbers 19-CV-2079 and 19-

CV-2080), along with specific notices of dismissal in the

original action.   See id., (Order dated 04/03/2019).   Plaintiff

complied with the court’s order and on May 1, 2019, the court

dismissed without prejudice Mountain Candy’s claims against

Resnick in the original action, leaving only Amsterdam’s,

Donohue’s, and Mountain Candy’s claims against Core-Mark in that

action.   See id., (Order dated 05/01/2019).

          In the Complaint in the instant action, plaintiff

alleges defendant Resnick systematically violated New York tax

law by selling cigarettes to New York retailers at prices below

the statutory minimum price set by the New York Cigarette

Marketing Standards Act (“CMSA”), N.Y. Tax Law § 483, et seq.

(Compl. ¶¶ 1-2.)   Resnick now moves this court to dismiss

plaintiff’s Complaint pursuant to Federal Rule of Civil


                                 3
Procedure 12(b)(6) (“Rule 12(b)(6)”) for failure to state a

claim.   (See ECF No. 13, Mot. to Dismiss; ECF No. 14, Pl.’s Opp.

(“Opp.”); ECF No. 16, Def.’s Reply (“Reply”).)      For the reasons

discussed below, the court DENIES defendant’s motion and finds

that plaintiff has sufficiently pleaded a violation of the CMSA

by Resnick.

                            BACKGROUND

          The following facts are drawn exclusively from

plaintiff’s Complaint, which the court presumes to be true for

purposes of analyzing defendant’s 12(b)(6) motion.     See Glob.

Network Commc'ns, Inc. v. City of New York, 458 F.3d 150, 154

(2d Cir. 2006) (citing Allaire Corp. v. Okumus, 433 F.3d 248,

249–50 (2d Cir. 2006)) (on a 12(b)(6) “motion, we are

constrained to accept as true the factual allegations contained

in the complaint and draw all inferences in plaintiff's favor.”)

Plaintiff is a New York corporation and cigarette wholesale

dealer (or “wholesaler”), and a licensed stamping agent.

(Compl. ¶¶ 11.)   Defendant is a New Jersey corporation.      (Id. ¶

12.)   Like plaintiff, Resnick is a licensed cigarette wholesaler

and stamping agent in New York.       (Id. ¶ 13.)

          New York State regulates the distribution of

cigarettes through its tax laws.      (See id. at 4-12.)   The State

controls what entities can sell cigarettes, collects taxes on

the sale of cigarettes, and sets certain minimum prices under


                                  4
the CMSA.   (Id. at 5.)      The typical distribution scheme for

cigarettes begins with manufacturers who make and package

cigarettes.   (Id. ¶ 15.)     In New York, as in many other states,

stamping agents purchase cigarettes in cartons of several packs

from the manufacturers and then purchase tax stamps from the

state government.    (Id.)    The stamping agents then affix these

tax stamps to the cigarette packages and sell the stamped

cigarettes to either wholesalers or retailers.       (Id.)

Wholesalers that are also licensed stamping agents will

generally sell to retailers, though some wholesalers are not

licensed stamping agents.      (Id.)

            Agents, wholesalers, and retailers must all be

licensed by New York’s Tax Department to sell cigarettes in the

state.   (Id. ¶ 16.)   Defendant Resnick is licensed as a stamping

agent and wholesaler in New York; it purchases cigarettes from

manufacturers, purchases and affixes tax stamps to the cigarette

packages, and then sells the stamped cigarettes to retailers or

smaller wholesalers.      (Id. ¶ 18.)

            The CMSA sets a minimum price by formula at which

stamping agents and wholesalers in this distribution scheme may

sell cigarettes.    (Id. ¶ 14.)    Plaintiffs allege that Resnick

has engaged in a “broad scheme” to drive its cigarette prices

below the statutory minimum by giving rebates to its New York

customers dating back to 2015 and earlier.       (Id. ¶ 43.)


                                    5
Resnick’s list prices for cigarettes are almost always at the

CMSA minimum price, and when it occasionally diverges from the

minimum, its list prices exceed the minimum by “pennies.”     (Id.

¶ 44.)   As a regular part of its business, Resnick extended

rebates in various forms to its New York customers, including

per-carton rebates of $2.00 or $2.50.     (Id. ¶ 46.)   Resnick’s

sales representatives labeled the per-carton rebates as

“credits” deducted from the invoice price, giving the impression

that the price deductions were not rebates.     (Id. ¶ 51.)

          Plaintiff offers three specific examples where Resnick

gave per-carton rebates to New York cigarette retailers,

effectively preventing plaintiff from selling its cigarettes at

the CMSA-minimum price to the same retailers.     Most recently, in

2018, Mountain Candy solicited business from a group of four

commonly owned cigarette retailers in Sullivan County, New York,

collectively referred to as Woodridge.     (Id. ¶¶ 54, 56.)

Resnick supplied cigarettes to Woodridge at the CMSA-minimum

price.   (Id. ¶ 55.)   Mountain Candy then offered cigarettes at

the CMSA-minimum price to Woodridge, but Woodridge rejected this

offer; a Woodridge representative informed Mountain Candy it

would not switch suppliers because Resnick offered a $2.00 per-

carton rebate.   (Id. ¶¶ 56, 57.)    The same representative also

informed Mountain Candy that Woodridge preferred not to use an

out-of-state distributor like Resnick, but nevertheless felt


                                 6
forced to do so because Mountain Candy would not offer similar

rebates.    (Id.)   No other competitor offered Woodridge cigarette

prices that were equal to or lower than Resnick’s prices.      (Id.

¶ 59.)

            Mountain Candy similarly offered to sell cigarettes at

the CMSA-minimum to Shree Petroleum, a retailer in Wurtsboro,

New York.     (Id. ¶¶ 62, 64.)   Shree rejected this offer,

informing Mountain Candy that rebates on cigarettes were a

“must;” Shree had previously been purchasing cigarettes from

Resnick at the CMSA-minimum price, and Resnick similarly offered

a $2.00 per-carton rebate to Shree.     (Id. ¶¶ 63-65.)   Mountain

Candy was not aware of any other competitor that offered sales

to Shree at prices equal to or lower than Resnick’s prices.

(Id. ¶ 67.)

            Another retailer, White Lake Mobil in Woodbourne, New

York, also purchased cigarettes from Resnick.    (Id. ¶¶ 70-71.)

Resnick charged White Lake list prices at exactly the CMSA-

minimum, though White Lake continued to do business with Resnick

because it offered White Lake $2.00 per-carton rebates on

cigarettes.    (Id. ¶ 71.)   Most recently in 2018, however,

Mountain Candy offered to sell cigarettes to White Lake at the

CMSA-minimum; White Lake rejected this offer, telling Mountain

Candy it desired better service from Resnick but that it

ultimately preferred Resnick’s offer of rebates.     (Id. ¶ 73.)


                                  7
No other competitor offered White Lake cigarette prices equal to

or lower than Resnick’s prices.       (Id. ¶ 75.)

           Mountain Candy also alleges that a senior Resnick

sales manager admitted that Resnick offered rebates of $2.00 to

$2.25 per cigarette carton to a Queens, New York, retailer

based, in part, on the retailer’s weekly volume and foot

traffic.   (Id. ¶ 49.)   The same sales manager explained that

Resnick characterizes its rebates for cigarettes as “credits” on

monthly invoices, deducting the credit amount from the invoice

price of the cigarettes.    (Id. ¶ 51.)

                             JURISDICTION

           The court has original jurisdiction over this dispute,

as plaintiff invokes the court’s diversity jurisdiction pursuant

to 28 U.S.C. § 1332.     This case was properly removed pursuant to

28 U.S.C. § 1441 once the claims against HLA, the non-diverse

defendant, were severed and remanded.       Plaintiff is a New York

corporation and citizen and defendant is a New Jersey

corporation and citizen that plaintiff alleges has significant

contacts in New York.    (Compl. ¶¶ 11-13.)     Defendant has

apparently consented to venue in this District.      (Id. ¶ 10.)

Plaintiff has not specified an amount in dispute, but once

again, defendant does not challenge the court’s jurisdiction on

this basis.   In any event, the court finds that the amount in

dispute is “reasonably inferred” to exceed the jurisdictional


                                  8
threshold of $75,000, given the timeframe and damages period

alleged.   Transaero, Inc. v Chappell, No. 13-CV-5752 (JFB)(GRB),

2014 WL 1783732, at *10 (E.D.N.Y. May 6, 2014); see also Pyskaty

v. Wide World of Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017)

(“[W]e recognize a rebuttable presumption that the face of the

complaint is a good faith representation of the actual amount in

controversy,” and to rebut that presumption, defendant must

“demonstrat[e] to a legal certainty that the plaintiff could not

recover the amount alleged or that the damages alleged were

feigned to satisfy jurisdictional minimums.”).       The Queens

retailer alone is alleged to purchase 75 cigarette cartons per

week. (Compl. ¶ 49.) Given that the alleged CMSA-minimum price

exceeds $100, (id. ¶ 31), a year’s worth of revenue from this

retailer would exceed $390,000.       The court is thus satisfied

that the amount in dispute exceeds the jurisdictional threshold

and its exercise of diversity jurisdiction is proper.

                           LEGAL STANDARD

           Defendant moves under Rule 12(b)(6) to dismiss the

Complaint for failure to state a claim.      To survive a motion to

dismiss under Rule 12(b)(6), a plaintiff must plead facts that,

if accepted as true, “state a claim to relief that is plausible

on its face.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).    A complaint is facially plausible when the “plaintiff

pleads factual content that allows the court to draw the


                                  9
     reasonable inference that the defendant is liable for the

     misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

     (2009).   A complaint need not contain detailed factual

     allegations, but must contain more than mere “labels and

     conclusions” or a “formulaic recitation of the elements of a

     cause of action” or “naked assertions” devoid of “further

     factual enhancement.”     Id.   For motions under Rule 12(b)(6), the

     court assumes the truth of all facts asserted in the operative

     complaint and draws all reasonable inferences from those facts

     in favor of the non-moving plaintiff.        Global Network Commc'ns,

     Inc. v. City of New York, 458 F.3d 150, 154 (2d Cir. 2006).

                                     DISCUSSION

I.       Cigarette Marketing Standards Act

               New York’s legislature enacted the CMSA in response to

     a perceived need to regulate and stabilize cigarette sale prices

     due to predatory pricing by out-of-state dealers with similar

     minimum-price statutes.     Lorillard Tobacco Co. v. Roth, 99

     N.Y.2d 316, 319 (N.Y. 2003).      The CMSA prohibits the sale of

     cigarettes below cost when the seller intends thereby to harm

     competition or evade taxes.      City of New York v. Golden Feather

     Smoke Shop, Inc., No. 08-CV-3966, 2009 WL 705815, at *13

     (E.D.N.Y. Mar. 16, 2009) (citing Lorillard Tobacco, 99 N.Y.2d at

     316).   Specifically, an agent, wholesale dealer, or retail

     dealer violates the CMSA when it advertises, offers to sell, or


                                        10
sells cigarettes at less than cost, with intent to injure

competitors, to destroy or substantially lessen competition, or

to avoid the collection or payment of taxes.    N.Y. Tax Law §

484(a)(1).

          Generally, the statute determines the minimum price

for a carton of cigarettes by adding to the manufacturer’s price

(i.e., the cost to a distributor) the cost of a tax stamp and a

mark-up amount accounting for the wholesaler’s or retailer’s

costs of doing business.   See N.Y. Tax Law § 483(a)-(b).    Under

the statute, “cost” consists of the “basic cost of cigarettes”

plus the agent’s or dealer’s “cost of doing business,” which is

also set by statutory formula.   See id.   The “basic cost of

cigarettes” is in turn defined as “the invoice cost of

cigarettes to the agent who purchases from the manufacturer

. . . less all trade discounts, except discounts for cash, to

which shall be added the full face value of any stamps which may

be required by law.”   Id. § 483(a)(1); see also Golden Feather

Smoke Shop, 2009 WL 705815, at *13.

          The CMSA includes an exception for sales below the

statutory minimum that is applicable here.     Section 486 of the

CMSA excludes sales “at a price made in good faith to meet the

price of a competitor who is rendering the same type of services

and is selling the same article at cost to him.”    N.Y. Tax Law §

486(b)(1).   In the absence of proof of a specific competitor


                                 11
      price, the CMSA deems the competitor’s price the cost of the

      wholesaler as determined by § 483, i.e., the statutory minimum.

      Id. § 486(b)(2).

               The CMSA also contemplates that distributors will sell

      cigarettes together with other products, and that distributors,

      in common business practice, may offer rebates, concessions, or

      even gifts to customers.   See id. § 485(a)(2)(b); see also N.Y.

      Comp. Codes R. & Regs. tit. 20, § 84.1(b)(1) (“Generally, a

      concession is the granting or yielding to a request or demand at

      or before the time of sale, where as a rebate is a return of

      something of value at a later time.”).    In any sale including

      other products or involving rebates, gifts, or concessions, the

      wholesale dealer’s combined selling price must not be below “the

      total costs of all articles, products, commodities, gifts and

      concessions included in such transactions.”    N.Y. Tax Law §

      485(a)(2)(b).   Though New York’s regulations that enforce the

      CMSA expressly state that rebates are not inherently unlawful,

      they also caution against strictly construing the definitions of

      both rebates and concessions “so as to narrow or circumvent the

      cigarette marketing standards.”    N.Y. Comp. Codes R. & Regs.

      tit. 20, § 84.1(b).

II.       Pleading Exceptions

               Defendant argues that the Complaint fails to allege

      that its conduct did not fall within the CMSA’s exception     for


                                        12
meeting competition in good faith.     (Def.’s Mot. 3, 8.)

Plaintiff responds that the good faith exception for meeting

competition requires a wholesaler prove a competitor’s below-

CMSA-minimum price, which defendant has not done.     (Opp. 8-9.)

           As noted above, this action stems from that originally

filed in Docket No. 18-CV-1432, before the undersigned.      See

Amsterdam Tobacco Co. v. Core-Mark Midcontinent, Inc., No. 18-

CV-1432(KAM)(VMS), 2019 WL 4696282 (E.D.N.Y. Sept. 26, 2019).

There, the remaining defendant, Core-Mark, moved to dismiss the

amended complaint, arguing, in part, that the plaintiffs failed

to allege that the meeting competition in good faith exception

did not apply.   Id. at *5.    The court denied the motion to

dismiss, finding that the CMSA did not require a plaintiff plead

facts affirmatively refuting a possible exception available to

the defendant.   Id. at *6.    Defendant makes the same argument

here in moving to dismiss the Complaint in this action.      (Def.’s

Mot. 7.)   For the same reasons articulated in the court’s

September 26, 2019, Order, the court denies defendant’s motion

to dismiss on these grounds.    The CMSA’s exception for meeting

competition in good faith need not be pleaded in the negative to

survive a motion to dismiss.    Instead, the CMSA’s statutory

structure makes clear the exception is an affirmative defense

that excludes conduct, rather than an element to be pleaded.




                                  13
III.         Cigarette Sales Below CMSA Minimum

                  Defendant additionally argues that plaintiff has

       failed to allege any cigarette sales by Resnick at prices below

       the CMSA’s statutory minimum because the allegations reference

       but do not account for defendant’s non-cigarette product sales,

       which impact its cost-basis.     (Def.’s Mot. 2, 6-7.)   That is,

       defendant combined sales of cigarettes with non-cigarette

       products such that a $2.00 rebate or credit would not

       necessarily result in cigarette sales at less than defendant’s

       costs.   (Id.)   Plaintiff responds that defendant’s argument

       concerning non-cigarette products is irrelevant because

       plaintiff did not allege Resnick sold cigarettes at a combined

       price but that its allegations specify cigarette sales.      (Opp.

       8.)

                  Defendant generally argues that rebates are not

       illegal under the CMSA.     This is, of course, accurate if the

       rebate “does not directly or indirectly serve to reduce the

       price below that at which cigarettes can be lawfully sold or

       purchased in [New York].”     N.Y. Comp. Codes R. & Regs. tit. 20,

       § 84.1(b)(2).    Indeed, rebates are not inherently illegal under

       the CMSA, but they are suspect, as the giving of rebates permits

       a presumption of intent to harm competition.     See City of New

       York v. Golden Feather Smoke Shop, Inc., No. 08-CV-3966(CBA),

       2009 WL 2612345, at *37 (E.D.N.Y. Aug. 25, 2009) (quoting N.Y.


                                         14
Tax Law § 484(a)(6)).    What matters, then, is not that defendant

allegedly offered or gave rebates, but the effect of those

rebates, “directly or indirectly,” on the price at which Resnick

sold cigarettes as compared to Resnick’s costs.    The CMSA

requires the wholesale dealer’s combined selling price “not be

below the cost of the . . . wholesale dealer . . . of the total

costs of all articles, products, commodities, gifts and

concessions.”   N.Y. Tax Law § 485(b).

           Defendant asserts that the Complaint does not allege

any sales below the CMSA minimum, but even a cursory review

establishes that defendant is incorrect.    In just one example,

plaintiff alleges defendant charged a particular customer,

Woodridge, list prices exactly at the CMSA minimum, (Compl. ¶

55), and that Resnick gave Woodridge rebates of $2.00 per

carton.    Plaintiff could not convince Woodridge to move its

business to Mountain Candy unless Mountain Candy offered

rebates.   (Id. ¶ 57).   Further, plaintiff alleges defendant’s

own sales manager admitted to defendant’s use of rebates based

on the store’s volume of cigarette sales.    (Id. ¶ 49.)   Taken

together, these allegations, which the court must assume true

when deciding a motion to dismiss, offer sufficient support to

plaintiff’s claim that Resnick sold cigarettes at less than its

cost, because the CMSA minimum, absent an exception which the

court has already determined is not applicable at this stage,


                                 15
represents the wholesaler’s costs.    Plaintiff pleads two other

examples of such per-carton rebate arrangements by Resnick, and

additionally alleges that it has suffered a “loss or reduction

of cigarette business as a result.”   (Id. ¶ 78.)   These

allegations thus satisfy § 484, which makes it unlawful to

advertise, offer to sell, or sell for less than a wholesaler’s

costs.

         Defendant's argument that plaintiff has failed to

account for Resnick’s sale of other products amounts to a

factual dispute.   Defendant does not argue that the facts as

alleged in the Complaint do not entitle plaintiff to relief, but

instead argues that some other facts, not pleaded, contradict

the Complaint’s allegations that Resnick sold cigarettes at

below-cost.   This is not a cognizable argument on a Rule

12(b)(6) motion.   As pleaded, plaintiff alleges defendant listed

its cigarettes at the statutory minimum or mere pennies above

the minimum, and then offered and gave rebates to its customers—

Woodridge, White Lake, and Shree—in the form of monthly credits

based on the volume of cigarette cartons sold.   These

allegations are sufficient to permit the court reasonably to

infer that defendant violated the CMSA by selling cigarettes at

prices less than its costs.   If defendant in fact combined sales

with non-cigarette products such that its offered credits did

not reduce its cigarette sales below its costs, discovery may


                                16
bear that out, and defendant may move for summary judgment on

that ground.

           Finally, as to § 484’s intent requirement, the CMSA

provides that evidence of offering or giving a rebate or

concession “of any kind or nature whatsoever in connection with

the sale of cigarettes . . . shall be prima facie evidence” of

intent.   N.Y. Tax Law § 484(a)(6)(emphasis added).    As plaintiff

alleges, Resnick offered rebates that drove down its cigarette

sales price to below-cost, and, thus, plaintiff has sufficiently

pleaded that Resnick violated § 484 of the CMSA.

                               CONCLUSION

           For the foregoing reasons, defendant’s motion to

dismiss is DENIED.   The parties shall proceed to discovery and

are hereby referred to Magistrate Judge Scanlon for all pre-

trial matters.

SO ORDERED.

Dated:    November 12, 2019
          Brooklyn, New York
                                                 /s/
                                       Kiyo A. Matsumoto
                                       United States District Judge




                                  17
